Citation Nr: 0941370	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to June 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement filed in October 2006, a statement of the case 
was issued in January 2007, and a substantive appeal was 
received in February 2007.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to a higher rating for 
his service-connected bilateral hearing loss because it is 
more severe than the current 10 percent rating reflects.

In this regard, the Board notes that the Veteran underwent a 
VA audiology examination in February 2006.  This report 
provides multiple speech recognition scores, without 
indicating which, if any, is the appropriate one for rating 
purposes. Moreover, the Board notes that the February 2006 VA 
examination is over 3 years old.  Therefore, the Board is of 
the opinion that a new audiology examination should be 
conducted.

Additionally, although the Veteran was provided with VCAA 
notice in November 2005, the notice included no information 
on disability ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holding 
in Dingess/Hartman, including notice of 
disability ratings and effective dates.  

2.  The Veteran should be afforded a VA 
audiometric examination for compensation 
purposes in order to more accurately 
determine the severity of his service-
connected bilateral hearing loss 
disability.  All pertinent symptomatology 
and findings should be reported in 
detail, and all appropriate studies 
should be performed.  The claims folder 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.

In addition to current audiological 
testing, the examiner should review the 
results of the February 2006 VA 
examination report, and indicate which 
speech recognition score provided in that 
report should be utilized for rating 
purposes, if any.  

3.  After completion of the foregoing, 
readjudicate the claim of an increased 
rating for bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) 2009).



